IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KEVIN WILLIAMS,                           :   No. 449 WAL 2019
                                          :
                   Petitioner             :
                                          :   Petition for Allowance of Appeal
                                          :   from the Order of the
             v.                           :   Commonwealth Court
                                          :
                                          :
GLOBEL TEL*LINK CORP., ET. AL.,           :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 5th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.